          Case 1:18-cr-04166-JBM Document 45 Filed 12/11/19 Page 1 of 2
Appellate Case: 19-2139 Document: 010110273495 Date Filed: 12/11/2019                   Page: 1

                          UNITED STATES COURT OF APPEALS
                              FOR THE TENTH CIRCUIT
                               OFFICE OF THE CLERK
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80257
                                         (303) 844-3157
  Elisabeth A. Shumaker                                                          Chris Wolpert
  Clerk of Court                     December 11, 2019                      Chief Deputy Clerk




  Mr. David Patrick Cowen
  Office of the United States Attorney
  District of New Mexico
  201 3rd Street NW
  Albuquerque, NM 87102

  Mr. Mitchell R. Elfers
  United States District Court for the District of New Mexico
  Office of the Clerk
  333 Lomas N.W.
  Albuquerque, NM 87102

  Ms. Virginia L. Grady
  Mr. O. Dean Sanderford
  Office of the Federal Public Defender
  Districts of Colorado and Wyoming
  633 17th Street, Suite 1000
  Denver, CO 80202

  RE:       19-2139, United States v. Eriacho
            Dist/Ag docket: 1:18-CR-04166-JBM-1

 Dear Counsel and Clerk:

 Please be advised that the court issued an order today dismissing this case.

 In addition, pursuant to Federal Rule of Appellate Procedure 41, the Tenth Circuit's
 mandate issued today, and the court's judgment takes effect.
          Case 1:18-cr-04166-JBM Document 45 Filed 12/11/19 Page 2 of 2
Appellate Case: 19-2139 Document: 010110273495 Date Filed: 12/11/2019     Page: 2



 Please contact this office if you have questions.

                                             Sincerely,



                                             Elisabeth A. Shumaker
                                             Clerk of the Court




  EAS/lg




                                              2
